                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-591-RJC-DCK

 SENGLED USA, INC. and ZHEJIANG                       )
 SHENGHUI LIGHTING CO., LTD.,                         )
                                                      )
                Plaintiffs,                           )
                                                      )
    v.                                                )       ORDER
                                                      )
 TVL INTERNATIONAL LLC,                               )
                                                      )
                Defendant.                            )
                                                      )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 7) filed by James M. Dedman, IV, concerning David M.

Farnum on November 13, 2019. David M. Farnum seeks to appear as counsel pro hac vice for

Plaintiffs Zhejiang Shenghui Lighting Co. Ltd. And SengLED USA, Inc. Upon review and

consideration of the motion, which was accompanied by submission of the necessary fee and

information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 7) is GRANTED. David M. Farnum

is hereby admitted pro hac vice to represent Plaintiffs Zhejiang Shenghui Lighting Co. Ltd. And

SengLED USA, Inc.

         SO ORDERED.

                                       Signed: November 14, 2019
